Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, 14, 18-20, drawn to a cambered airfoil-shaped body located near an air inlet port or an air outlet port (as recited in claims 4-7 and shown in Figs 2-4).
Group II, claim(s) 1-3, 8-10, 14, 18-20 drawn to a cambered airfoil-shaped body near an air inlet port or an air outlet port, the air inlet and outlet ports each has a scoop (as recited in claims 8-10 and shown in Figs 5-6).
Group III, claim(s) 1-3, 11-14, 18-20, drawn to a cambered airfoil-shaped body positioned over an air inlet port or an air outlet port, the air inlet and outlet ports each connects to an air duct arranged within the airfoil-shaped body (as recited in claims 11-13 and shown in Figs 7-8).
Group IV, claim(s) 1, 14-20, drawn to a symmetrical and pivotable airfoil-shaped body (as recited in claims 15-17 and shown in Figs 9-10).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Stretton ( in view of Hasel (US 20120124964 A1).  
Regarding claim 1
Stretton discloses an aerodynamic arrangement (arrangement within bypass duct 22 in Fig 1) for providing a required air pressure coefficient [intended use – the bypass duct 22 provides adequate air pressure to allow the air to flow through to provide thrust for the engine, thus capable of providing a required air pressure coefficient] at an area of location of at least one air port (air port D positioned on an outer surface of ventilation zone 35) of an internal cooling system (airflow D drawn off the fan bypass duct 22 for ventilation of zone 35 for fire prevention and accessory cooling, Col 3 ll. 9-13, i.e. internal cooling) of a flying platform (engine 10), 
said at least one air port is an air inlet port (bypass air enters air port D, i.e. inlet port), and arranged at a desired area in an external surface (outer surface of ventilation zone 35) of the flying platform, 
the aerodynamic arrangement comprising at least one body (outlet guide vane 28) arranged on the external surface (outer surface of ventilation zone 35) at the area of said at least 
Stretton is silent on the outlet guide vane being an airfoil-shaped body for providing a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body when the airfoil-shaped body is oriented at a suitable angle of attack to an oncoming air flow.
However, Hasel teaches an aerodynamic arrangement being a bypass duct (40 Fig 1A) having at least one outlet guide vane (50) being an airfoil-shaped body (Fig 2A), for providing 
a negative pressure coefficient (vane 50 having an airfoil shaped body with a convex portion forming a suction side, Para 0042, which is the same as the instant specification convex/suction surface 173, on page 10 ll. 10-15 and Fig. 2, thus the convex/suction portion of vane 50 in Hasel is also capable of providing a negative pressure coefficient since it is the same or similar as the claimed airfoil-shaped body of the instant invention) at the corresponding desired area on one side of the airfoil-shaped body (convex/suction portion side of vane 50) and 
a positive pressure coefficient (vane 50 having an airfoil shaped body with a concave portion forming a pressure side, Para 0042, which is the same as the instant specification concave/pressure surface 174, on page 10 ll. 10-15 and Fig. 2, thus the concave/pressure portion of vane 50 in Hasel is also capable of providing a positive pressure coefficient since it is the same or similar as the claimed airfoil-shaped body of the instant invention) at the corresponding desired area on the other side of the airfoil-shaped body, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to shape the outlet guide vane in Stretton to have an airfoil-shaped body for providing a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body when the airfoil-shaped body is oriented at a suitable angle of attack to an oncoming air flow, as suggested and taught by Hasel, because an airfoil-shaped body is known to have improved aerodynamic characteristic in guiding an air flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741